United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 16, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-30274
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KIRBY JACOBS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 1:05-CR-10002-ALL
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kirby Jacobs appeals the district court’s revocation of his

supervised release and the 11-month sentence imposed following

revocation.    He contends that the Government failed to prove by a

preponderance of the evidence that he violated a condition of his

supervised release by failing to obtain representative payee

status for his Social Security check.   This court need not

consider this argument because revocation of Jacobs’s supervised

release was mandatory based on the district court’s finding

that Jacobs violated another condition of supervised release by

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30274
                                  -2-

failing to report for drug testing.    See 18 U.S.C. § 3583(g)(3);

United States v. McCormick, 54 F.3d 214, 219 & n.3 (5th Cir.

1995).   Therefore, the district court did not abuse its

discretion in revoking Jacobs’s supervised release.    See

McCormick, 54 F.3d at 219 & n.3.

     Jacobs also contends that the 11-month sentence imposed

following the revocation of his supervised release was plainly

unreasonable because it failed to take into account his mental

and financial limitations.    Jacobs was subject to a five-year

statutory maximum sentence upon revocation of his supervised

release.   See 18 U.S.C. §§ 3559(a)(1), 3583(e)(3); 21 U.S.C.

§ 841(a)(1), (b)(1)(A).   The Sentencing Guidelines recommended a

prison term of between 5 and 11 months based on Jacobs’s Grade C

violations and his criminal history category of III.     See

U.S.S.G. § 7B1.4(a).   Jacobs’s 11-month sentence was within the

advisory guideline range and is neither unreasonable nor plainly

unreasonable.   See United States v. Hinson, 429 F.3d 114, 120

(5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).

     Accordingly, the district court’s judgment is AFFIRMED.